DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim (s) 1, 4-5, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1 of U.S. Patent No. (11, 212,630) in view of Terada et al. (US 8,005,243 B2).

In regard to claim(s) 1 although, the prior patent lacked the specific aspect regarding the display and display result as “display result for each parameter determined based on the setting value adjusted for each parameter by the adjustment part and the reference value of the setting value stored in the storage, wherein the display result includes: a first display result displayed when a difference between the setting value adjusted for each parameter by the adjustment part and the reference value of the setting value stored in the storage is within a certain range, and a second display result displayed when the difference is not within the certain range & a display mode of the respective indicating lamps differs depending on the difference between the setting value adjusted for each parameter by the adjustment part and the reference value of the setting value stored in the storage”, however, it shall be noted such limitations is merely an obvious wording variation of the mentioned display result of the prior patent which refer to “a specific display result displayed when a relation between the setting value and the reference value is a specific relation, and a non-specific display result displayed when the relation between the setting value and the reference value is different from the specific relation & a display mode of the respective indicating lamps differs depending on a difference between each of the setting values adjusted by the adjustment part and the reference value”. 

Furthermore, the prior patented claim lacked the particular regarding the adjustment part includes an adjustment dial configured to adjust the magnitude of each setting value of the parameters, the display includes a plurality of the indicating lamps disposed around the adjustment dial, but it shall be noted Terada et al. disclose of such adjustment part includes an adjustment dial configured to adjust the magnitude of each setting value of the parameters, the display includes a plurality of the indicating lamps disposed around the adjustment (fig.1 (11); fig.5; col.3 line 19-25; col.7 line 5-20). Thus, one of the ordinary skills in the art could have modified the prior art by varying such adjustment by adding such specific adjustment dial configured to adjust the magnitude of each setting value of the parameters, the display includes a plurality of the indicating lamps disposed around the adjustment dial for adjusting the level of the various input signals. 

Regarding claim 4, of the specific first and second display result mode being display is merely an obvious wording of “specific and non-specific display result” according to a certain relationship. 

Regarding claim(s) 5, although the art never specify of such first display mode being lighted up and second display mode as being flashing, but the examiner takes official notice having such various display mode being flashing and lighted up is well known in the art. Thus, one of the ordinary skills in the art could have modified the prior patent by adding such noted display mode being flashing and lighted up for providing steady and non-steady variation of display for discerning various level parameters. 

Similarly, the claim(s) 10 regarding “lighted-up, flashing and dimmer-lighted up” , but the examiner takes official notice having such various display mode being flashing and lighted up and dimmer-lighted up are well known in the art. Thus, one of the ordinary skills in the art could have modified the prior patent by adding such noted display mode being flashing and lighted up for providing steady and non-steady variation of display for discerning various level parameters. 

Regarding claim(s) 9, the prior patent claims refer to input level as being the parameter. 

Allowable Subject Matter
Claim (s) 2-3, 6-8, 11 are objected & claim(s) 1, 4-5, 9-10 would be allowed if overcome the double patent rejection. 






 Conclusion

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654